,_(   ,; A; ,0."'-2~; ,; ;.B                                                                                                                                                                                                                Pa"'ge=-l~o-f I0 '
                           ,;_(R;;;,ev;;;;.0;;;;2;;;/0;;;.812;;;;0,;;;19,;,;)J;;;ud;;,.g;;;;m;;;;en.:.;tin;;.;•:;.,;C;;;;ri;;;;m;;;;ina;;;.l.;.,;Pe;;;;tty,_C;;.;;a;;,;se.,;(Mc;;o:;.;;d1;;;;·fi.;.;;ed"-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _    I        I:


                                                                    UNITED STATES DISTRICT COURT
                                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                       (For Offenses Committed On or After November l, 1987)
                                                        v.

                                                Pedro Alvarez-Chipres                                                                                  Case Number: 3:19-mj-22095

                                                                                                                                                       Ste hen Patr·
                                                                                                                                                       Defendant's Attorn y


       REGISTRATION NO. 92410380

       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
                                                                              ------'--------------1-<s"'o~uT'fP~~.rii';-~ft.'lte're<"'&l"1=tf'Elf<MA+
                                                                                                                                                                                               I
                                                                                                                                                                                               CLERK
                                                                                                                                                                                                          MAY        i.,o~ I
                                                                                                                                                                                                            us DISTRIC1 CO'.JRT
          D was found guilty to count( s)                                            BY
            after a plea of not guilty.
            Accordingly, the defendantis adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                                           Nature of Offense                                                                                                                          Count Number(s) ·
        8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                                                                                                1

           D The defendant has been found not guilty on count(s)
                                                                                                                                         -------------------
           0 Count(s)                                                                                                                                    dismissed on the motion of the United States.
                                           ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                              D TIME SERVED                                                                   lL
                                                                                                                                              ~       _ _ 15
                                                                                                                                                          _ _ _ _ _ _ days

           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all dtuments in
           tlJe defendant's possession at the time of arrest upon their deportation 11r removf!l. .AI V{I (. t 1- - ~Ct 1 ( 0\
                                                                                                                            1

           0 Co]lrt,-n:i;omwen,ds defendant be deported/removed with relative, f1 IC ) Cl n CVD ·                 charged in case
           I'\ )V/ -..J ;,i_ 1-0 '\ I    .

              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                  Friday, May 24, 2019
                                                                                                                                                  Date of Imposition of Sentence
                                                . _,·7
         Received
                                        A·<---
                                       / ·('1 -                                                                                                    :M icfiae [ J. Seng
                                    DUS!£7                                                                                                         HONORABLE MICHAEL J. SENG
                                                                                                                                                   UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                                                                                 3: l 9-mj-22095
